DETAILED ACTION
This Office Action is in response the preliminary amendment filed on 09/23/2019.
Claims 1 – 12 are cancelled.
Claims 13 – 32 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notification of invoking - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 13-19, 22, 23, 25-28 are invoking 112(f) interpretation for reciting limitations such as “first module” “second module”, “LCD module”, “camera module”, “touch panel module”, “fingerprint recognition module”,  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “configured to receive, operate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13-19, 22, 23, 25-28 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification paragraphs 19, 38 and figures 1, 4 and 6 for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Thus, the above invoking 112(f) terms module(s) will be interpreted according to the structure definition provided in paragraphs 19, 38 and figures 1, 4 and 6.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Akkerman (US Publication 2004/0225977 A1), in view of Terauchi (US Patent 6,211,715 B1). 
Regarding claim 13, Akkerman discloses a mobile terminal [Fig. 1], comprising:
 a first module [ICD1], a second module [ICD2], a first frequency circuit [first clock domain, CLK1] and a second frequency circuit [second clock domain, CLK2], wherein 
the first frequency circuit is connected to the first module, and is configured to provide a first clock signal to the first module [see figure 1, CLK1 to ICD1]; 
the second frequency circuit is connected to the second module, and is configured to provide a second clock signal to the second module [see figure 1, CLK2 to ICD2], wherein 
a ratio of a clock frequency of the first clock signal to a clock frequency of the second [Claims 1, 8 and 13: first clock domain is operable with a first clock signal and said second clock domain is operable with a second clock signal, said first and second clock signals having a ratio of N first clock cycles to M second clock cycles]. 
Akkerman discloses a ratio of a clock frequency of the first clock signal to a clock frequency of the second clock signal is N/M. However, Akkerman does not specifically disclose the ratio clock signal is M/N, wherein M is a positive odd number, N is 2 raised to the power of n, and n is a positive integer.
Terauchi cures Akkerman deficiency by disclosing the ratio clock signal is M/N, wherein M is a positive odd number, N is 2 raised to the power of n, and n is a positive integer [Claim 24: A semiconductor integrated circuit as claimed in claim 23, wherein said first peripheral circuit operates according to said first clock signal subjected to 1, 1/2, . . . , 1/(2*N) frequency division]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkerman and Terauchi together because they both directed to divide the clock signal using the defining ratios. Terauchi’s disclosing of the ratio of the clock signal can be defined as M/N, wherein M is a positive odd number, N is 2 raised to the power of n, and n is a positive integer would allow Akkerman to increase the system’s integrity by specifying the frequency for the first and second clock according to the defined ratio suggested by Terauchi. 
Regarding claim 20, Terauchi discloses the mobile terminal of claim 13, further comprising a clock generator, wherein the clock generator is configured to generate a third clock signal; the first frequency circuit is connected to the clock generator, and is configured to: perform frequency conversion on the third clock signal, to obtain the first clock signal; and the 
Regarding claim 21, Terauchi discloses the mobile terminal of claim 20, wherein the clock generator is a crystal oscillator, a semiconductor oscillator, or a ceramic oscillator [Col. 1 lines 9 – 10, lines 46-65: semiconductor clock supply circuit]. 
Claim 23 is rejected for the same reasons as set forth in claim 1 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 14 – 19 and 25 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Akkerman (US Publication 2004/0225977 A1), in view of Terauchi (US Patent 6,211,715 B1) and in further view of Zhao (US Publication 2016/0239649 A1).
Regarding claim 14, Akkerman and Terauchi do not disclose the mobile terminal of claim 13, wherein: the first module is a touch panel (TP) module, and the second module is a liquid crystal display (LCD) module. 
Zhao discloses the mobile terminal of claim 13, wherein: the first module is a touch panel (TP) module, and the second module is a liquid crystal display (LCD) module [0026, 0028, 0039 and figure 2: touch panel module and LCD module]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkerman and Terauchi together for the same reasons as set forth in claim 1 above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao into the disclosure of Akkerman and Terauchi because they all directed to clocks distribution to the modules inside the device. Zhao’s disclosing of the mobile device comprises the touch module and LCD module would allow Akkerman in view of Terauchi to allow the user to control the device via the touch module and LCD module. 

Regarding claim 16, Zhao discloses the mobile terminal of claim 13, wherein: the first module is a camera module, and the second module is a liquid crystal display (LCD) module [0026, 0028, 0039 and figure 2: camera module and LCD module]. 
Regarding claim 17, Zhao discloses the mobile terminal of claim 13, wherein: the first module is a camera module, and the second module is a touch panel (TP) module [0026, 0028, 0039 and figure 2: camera module and touch module].
Regarding claim 18, Zhao discloses the mobile terminal of claim 13, wherein: the first module is a fingerprint recognition module, and the second module is a liquid crystal display (LCD) module [0026, 0028, 0039 and figure 2: fingerprint recognition module and LCD module].
Regarding claim 19, Zhao discloses the mobile terminal of claim 13, wherein: the first module is a fingerprint recognition module, and the second module is a touch panel (TP) module [0026, 0028, 0039 and figure 2: fingerprint recognition module and touch module].
Regarding claims 25 – 28, these claims are rejected for the same reasons as set forth in claims 14-17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 24, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Akkerman (US Publication 2004/0225977 A1), in view of Terauchi (US Patent 6,211,715 B1) and in further view of Lim (US Publication 2017/0083126 A1). 
Regarding claim 24, Akkerman and Terauchi do not disclose the mobile terminal of claim 23, wherein a temperature drift trend of the clock frequency of the first clock generator is consistent with a temperature drift trend of the clock frequency of the second clock generator. 
However, Lim discloses mobile terminal with a temperature drift trend of the clock frequency of the first clock generator is consistent with a temperature drift trend of the clock frequency of the second clock generator [0009: the two VCOs are preferably operating at similar frequencies. Additionally, both VCOs are designed to be substantially identical so that both VCOs will have a similar amount of frequency drift (and thus a similar amount of steering voltage drift) over temperature and self-compensated when the difference of the steering voltage is used to determine a touch position.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkerman and Terauchi together for the same reasons as set forth in claim 1 above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings 
Regarding claim 30, Lim discloses the mobile terminal of claim 23, wherein both the first clock generator and the second clock generator are crystal oscillators [0008: The PLL compares a VCO output with a frequency source (temperature compensated crystal oscillator (TCXO)), and outputs a tuning voltage (steering voltage) for the VCO that is based on the difference between the VCO frequency and the TCXO frequency. The steering voltages for each VCO are compared, and a decision is made as to whether or not a touch has been made to the antennas. If the antennas have been touched, a location of the touch is determined based on a difference in the steering voltages of the two VCOs.]. 
Regarding claim 31, Lim discloses the mobile terminal of claim 23, wherein both the first clock generator and the second clock generator are semiconductor oscillators [Akkerman, Col. 1 lines 9 – 10, lines 46-65: semiconductor clock supply circuits]
Regarding claim 32, Lim discloses the mobile terminal of claim 23, wherein both the first clock generator and the second clock generator are ceramic oscillators [Akkerman, Col. 1 lines 9 – 10, lines 46-65: semiconductor clock supply circuits] [Lim, 0008: The PLL compares a VCO output with a frequency source (temperature compensated crystal oscillator (TCXO)), and outputs a tuning voltage (steering voltage) for the VCO that is based on the difference between the VCO frequency and the TCXO frequency. The steering voltages for each VCO are compared, . 
Allowable Subject Matter
Claims 22 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 22 recites the following limitations: 
“the first module is a touch panel (TP) module, and the second module is a liquid crystal display (LCD) module; the first module comprising a third frequency circuit and a TP circuit; the second module comprising a fourth frequency circuit and a drive circuit of the LCD, wherein: the third frequency circuit is connected to both the first frequency circuit and the TP circuit, and is configured to: perform frequency conversion on the first clock signal, to obtain a third clock signal, and output the third clock signal to the TP circuit; and the fourth frequency circuit is connected to both the second frequency circuit and the drive circuit of the LCD, and is configured to: perform frequency conversion on the second clock signal, to obtain a fourth clock signal, and output the fourth clock signal to the drive circuit of the LCD, wherein a ratio of a clock frequency of the third clock signal to a clock frequency of the fourth clock signal is M/N, wherein M is a positive odd number, N is 2 raised to the power of n, and n is a positive integer.”
Claim 29 recites the following limitations: 

Said limitations above, in combination with other recited limitations of claims 13 and 23 are not taught or suggested by the prior arts of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187